DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2020 and 06/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao et al. [US 2018/0074129].
With respect to claims 1, 8 and 15, Nakao discloses a secondary battery management device [150], which is communicably connected to a secondary battery unit comprising a secondary battery [110] and which manages the secondary battery unit [i.e. control unit], wherein the secondary battery management device is configured to: request the secondary battery unit to transmit a voltage and a state value of the secondary battery and receive the voltage and the state value of the secondary battery transmitted from the secondary battery unit [Fig. 2, via voltage detection 122 and temperature detection 125]; calculate a value of correction of the state value on the basis of the voltage and the state value which have been received and transmit the calculated value of correction to the secondary battery unit in order to apply the calculated value of correction [par. 0120-0122, 0146-0147; after receiving the above information a correction unit performs a corrective action of the value of the output, see also Fig. 16].

With respect to claims 2, 9, and 16, Nakao further discloses wherein the secondary battery management device is configured to apply the value of correction to the secondary battery at a timing designated for the secondary battery [par. 0077-0078; i.e. at a time when the vehicle is activated or see Figs 18-19 for timing of the correction]

With respect to claims 3-4, 10-11, and 17-18, Nakao further discloses wherein the secondary battery management device is configured to: receive the voltage and the state value from each of a plurality of secondary battery units [the battery includes multiple battery cells 111 and voltage detector takes measurements from each cell]; calculate the value of correction using an algorithm common to the plurality of secondary battery units and apply the value of correction at a timing designated for each of the plurality of secondary battery units [i.e. the correction value is based off the SOC/voltage which is the additive value of each cell in series, and therefor common between the cells] and instruct the unit to perform discharging control for each cell [par. 0121-0130; discharging current which affected each cell since batteries are in series]. 

With respect to claims 5, 12, and 19, Nakao further discloses wherein the state value comprises at least one of a charging rate, a remaining capacity, a maximum capacity, or a degree of deterioration of the secondary battery [i.e. SOC is remaining capacity].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. [US 2018/0074129] as applied above and further in view of Tsujiko et al. [US 2011/0012604].
With respect to claims 6, 13, and 20, Nakao fails to explicitly disclose wherein a relationship between the voltage and the state value of the secondary battery has predetermined characteristics, and wherein the secondary battery management device is configured to calculate the value of correction of the state value using a feature point or a feature section in the predetermined characteristics.
Tsujiko discloses a secondary battery system wherein a relationship between the voltage and the state value of the secondary battery has predetermined characteristics, and wherein the secondary battery management device is configured to calculate the value of correction of the state value using a feature point or a feature section in the predetermined characteristics [Figs. 9-10; i.e. predetermined points A,B,C correlate to specific SOCs after which a corrective storage amount is calculated].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Nakao to monitor the relationship between the voltage and predetermined characteristics when correcting the SOC for the benefit of increasing the accuracy of the calculations by using predetermined and known characteristic points of the battery charging/discharging graph as a comparison. 

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. [US 2018/0074129] as applied above and further in view of Ino et al. [US 2022/0029428].
With respect to claims 7 and 14, Nakao discloses wherein the state value is a remaining capacity of the secondary battery [SOC] but fails to disclose wherein the secondary battery management device is configured to: compare remaining capacities between the plurality of cells; and control discharging times of some cells having the remaining capacities which are relatively high.
Ino teaches a power supply system with multiple batteries wherein the secondary battery management device is configured to: compare remaining capacities between the plurality of cells; and control discharging times of some cells having the remaining capacities which are relatively high [Fig. 4A-4B; capacities are regulated to be even].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Nakao to control discharging of the relatively high SOCs for the benefit of balancing the SOC of the batteries thereby leading to longer life of the cells. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859